IN THE SUPREME COURT OF THE STATE OF NEVADA

LAS VEGAS METROPOLITAN POLICE No. 84399
DEPARTMENT,
Appellant,
vs.
STUART L. BOWMAN,
Respondent.

 

 

ORDER DISMISSING APPEAL © <“SHuaEe

Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT

BY: Ah,

cc: Hon. Kathleen E. Delaney, District Judge
Charles K. Hauser, Settlement Judge
Marquis Aurbach Coffing
Law Office of Daniel Marks
Eighth District Court Clerk

Supreme Court
oF
Nevaba

CLERK’S ORDER

co 2% -@219F